Order entered April 8, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00134-CR

                  CHRISTOPHER A. GERLICH, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 4
                           Collin County, Texas
                   Trial Court Cause No. 004-82738-2019

                                    ORDER

      Before the Court is court reporter Denise Condron’s April 6, 2020 request to

extend time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record due on or before May 6, 2020.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE